Citation Nr: 1226341	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hepatitis C.  

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied reopening the Veteran's claim for service connection for hepatitis C and denied entitlement to a disability rating in excess of 70 percent for PTSD.  

Notwithstanding the RO's actions with respect to the hepatitis C issue, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for hepatitis C has been received before it can address the matter on the merits, the Board has characterized the appeal as to hepatitis C, as encompassing the issue on the title page.

The Veteran filed a notice of disagreement (NOD) in September 2008 with respect to the RO's decision on both of these claims and was furnished a statement of the case (SOC) in July 2009 and a supplemental SOC (SSOC) in August 2009.  The Veteran filed a timely substantive appeal, via a VA Form 9, with respect to the claim for hepatitis C in September 2009.  At that time, the Veteran specified that he was only appealing the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for hepatitis C.  Thus, the Board finds that a timely substantive appeal was not received for the claim for an increased rating for PTSD and an appeal was not perfected on this issue.  38 C.F.R. § 20.202 (2011).  

The Veteran then filed a new claim for an increased rating for his PTSD in July 2010.  By a November 2010 rating decision, the RO denied entitlement to a disability rating in excess of 70 percent for PTSD.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran reported that his claim for an increased rating for PTSD was still on appeal although he was not providing testimony with respect to that issue.  As the Board finds that the Veteran had not perfected an appeal on this claim previously, the Veteran's hearing testimony regarding his PTSD claim, recorded in the hearing transcript, is accepted as a valid NOD to the November 2010 rating decision with respect to this issue.  38 C.F.R. § 20.201 (2011).  

The issue of entitlement to a disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO declined to reopen the claim of service connection for hepatitis C; the Veteran did not appeal that decision.

2.  The evidence added to the record since the final August 2006 rating decision was previously submitted to agency decisionmakers, is cumulative or redundant and, by itself or when considered with the previous evidence of record, does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that declined to reopen the claim for service connection for hepatitis C is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. 
§ 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for whether new and material evidence has been received in the September 2008 rating decision, he was provided notice of the VCAA in February 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in February 2008, pertaining to the downstream disability rating and effective date elements of his claim and was furnished an SOC in July 2009 with subsequent re-adjudication in an August 2009 SSOC.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In addition, the February 2008 letter informed the Veteran:

You were previously denied service connection for Hepatitis C.  You were notified of the decision on June 11, 2002.  The appeal period for that decision has expired and the decision is now final.  In order for us to reopen your claim, we need new and material evidence.

To qualify as new, the evidence must be in existence and submitted to VA for the first time.  Although VA will make reasonable efforts to help you obtain currently existing evidence, we cannot provide a medical examination or obtain a medical opinion until your claim is successfully reopened.

In order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied.

Your claim was previously denied because there was no credible evidence that showed this condition was caused/incurred by service.  Therefore, the evidence you submit must relate to this fact.

New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim.

In the context of a claim to reopen, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As described above, the Veteran was notified of the Kent requirements in the February 2008 letter for his claim for service connection for hepatitis C.  

As the Board finds below, no new and material evidence has been received indicating that the Veteran's  hepatitis C disability was incurred in or caused by his military service so as to, in turn, invoke a duty to further assist him with these claims by providing another VA examination for additional medical nexus opinions.  The new evidence of record is cumulative of the evidence previously of record at the time of the prior RO decision in August 2006.  Therefore, there is no additional duty to assist unless and until there is new and material evidence to reopen this claim.  38 C.F.R. § 3.159(c)(4)(iii) (2011). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2011).

Pertinent Laws and Regulations

Because the RO previously declined to reopen Veteran's claim seeking entitlement to service connection for hepatitis C in an August 2006 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2006).

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.303 (2011).

Analysis 

The Veteran's original claim for service connection for hepatitis C was denied by the RO in a July 2002 unappealed rating decision, which found that there was no credible medical evidence that this condition incurred in or was caused by active service.  Most recently, in an August 2006 unappealed rating decision, the RO denied service connection for hepatitis C, finding that no new and material evidence had been received.  

The evidence of record at the time of the August 2006 RO decision included service treatment reports, service personnel records, private and VA medical records, the Veteran's lay statements and VA examinations.  Service personnel records reflected that the Veteran served in the Republic of Vietnam during the Vietnam War and that his military occupational specialty was that of a medical specialist.  Service treatment reports were absent for any complaints, treatment or findings of hepatitis C.  Private and VA medical records from April 1991 to July 2006 reflected that the Veteran had been initially diagnosed with hepatitis C in June 1998 after testing positive for the hepatitis C virus (HCV).  A June 1998 VA outpatient treatment report showed that the Veteran had initially reported a history of alcohol abuse, experimentation with intravenous drugs (reported as "heroin, T's and blues") 15 to 20 years earlier with sharing needles only three to four times, he last used heroin two years earlier on a one time basis by snorting it, he freebased cocaine two to three times a week, he used LSD in service in the 1970's, he reported a possible use of PCP ten years earlier, and he last used marijuana 30 days ago.  The Veteran was subsequently treated for and diagnosed with hepatitis C.  

At a May 2003 VA examination, the Veteran reported a history of being diagnosed with hepatitis C but the diagnosis could not be confirmed during the examination as the Veteran did not want to have blood testing.  A February 2006 VA examination report reflected that the Veteran had been diagnosed with hepatitis C and the examiner found that it was not at least as likely as not that the hepatitis C was related to the blood transfusion in 1997, it was not at least as likely as not that the hepatitic C was related to his work as a medic in Vietnam, and it was at least as likely as not that the hepatitis C virus was related to cocaine and alcohol abuse.  The examiner explained that there were well documented incidents of hepatitis C virus infections in people with alcohol and cocaine abuse, even if cocaine was not intravenous.  

In various statements, the Veteran maintained that he was a combat medic in Vietnam and had been exposed to blood and he never shot drugs intravenously.  

The new evidence of record submitted since the August 2006 RO decision includes private and VA medical records, a VA examination and the Veteran's sworn testimony before the undersigned in April 2011.  Private medical records from October 1997 reflect that the Veteran had received a blood transfusion at that time.  Private and VA medical records from January 2002 to November 2008 noted that he was treated for and diagnosed with hepatitis C.  In an August 2008 VA examination, the Veteran was diagnosed with polysubstance abuse, motor vehicle accident with surgery, and hepatitis C with no liver disease.  The examiner opined that it was not at least as likely as not that hepatitis C was related to Vietnam since the Veteran did not have any blood transfusions or tattoos and that it was more likely related to substance abuse.  The examiner found it impossible to state exactly when the Veteran contracted hepatitis C without resorting to mere speculation.  

The Veteran testified at an April 2011 Travel Board hearing before the undersigned.  At that time, he reported that during his active service he served in Vietnam as a combat medic and was commonly exposed to blood wherein, no surgical gloves or other protection was provided.  The Veteran also testified that he commonly had nicks and cuts on his hands and arms at that time when he was exposed to blood.  He reported his post-service employment was in sales and he had no occupational exposure to blood.  The Veteran testified that he had a blood transfusion in 1997 pursuant to an automobile accident.  He reported a history of drug use, including smoking both marijuana and cocaine, but no intravenous drug use, and he never shared his drug supply.  The Veteran also stated he had no history of getting tattoos.  

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, does not relate to an unestablished fact regarding whether hepatitis C incurred in or was caused by active service.  Although new, the evidence received after the August 2006 rating decision does not relate to unestablished facts necessary to substantiate the claim for hepatitis C in a way that would raise a reasonable possibility of substantiating the previously denied claim.  In this regard, the Board notes that the newly received evidence reflects that the Veteran has a diagnosis of hepatitis C and that his contentions that he was exposed to blood products in service while working as a medic with no history of intravenous drug use, both of which had been previously established in the record.  In addition, he has provided no basis on which the Board can consider there to be a reasonable possibility of the new theory triggering development which could result in substantiating his claim.  Shade, 24 Vet. App. at 110.  Therefore, as the evidence is considered cumulative and redundant of the evidence of record at the time of the final August 2006 RO decision and does not furnish a reasonable possibility of substantiating the Veteran's claim for service connection for hepatitis C, this claim is not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, the claim for service connection for hepatitis C is not reopened; and the appeal is denied.

REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to a disability rating in excess of 70 percent for PTSD must be remanded for further development.  

As noted above, the Veteran filed an NOD in September 2008 with respect to the RO's denial of his claims for service connection for hepatitis C and an increased rating for PTSD was furnished a SOC in July 2009 and a SSOC in August 2009.  In September 2009, the Veteran filed a timely substantive appeal, via a VA Form 9 with respect to the claim for hepatitis C, at which time, he specified that he was only appealing the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for hepatitis C.  Thus, the Board finds that a timely substantive appeal was not received for the claim for an increased rating for PTSD and an appeal was not perfected for this issue.  38 C.F.R. § 20.202 (2011).  

The Veteran then filed a new claim for an increased rating for his PTSD in July 2010, which was denied in a November 2010 rating decision.  

At the April 2011 Travel Board hearing, the Veteran testified that his claim for an increased rating for PTSD was still on appeal although he was not providing testimony with respect to that issue.  As the Board finds that the Veteran had not perfected an appeal on this issue previously, the Veteran's hearing testimony regarding his PTSD claim, recorded in the hearing transcript, is accepted as a valid NOD to November 2010 rating decision with respect to this issue.  38 C.F.R. § 20.201 (2011).  

As there is a timely NOD but the RO has not yet issued an SOC and the Veteran has not had the opportunity to file a substantive appeal as to this issue, this claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999) (noting that where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board).   

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issue of entitlement to a disability rating in excess of 70 percent for PTSD in accordance with 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.30 (2011).  The AMC/RO should return this discrete issue to the Board only if the Veteran files a timely substantive appeal with respect to this issue.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


